Citation Nr: 1629046	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  11-06 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right shoulder acromioclavicular arthritis and tendonitis, to include secondary to residuals of a left shoulder injury, status post distal clavicle resection with degenerative joint disease.

2.  Entitlement to an increased rating for residuals of a left shoulder injury, status post distal clavicle resection with degenerative joint disease evaluated as 10 percent disabling prior to March 6, 2015.

3.  Entitlement to an increased rating for residuals of a left shoulder injury, status post distal clavicle resection with degenerative joint disease evaluated as 20 percent disabling since March 6, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1983 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a videoconference hearing in April 2016 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for painful surgical scars and a neurological disorder secondary to residuals of a left shoulder injury, status post distal clavicle resection with degenerative joint disease, were raised by the Veteran's April 2016 hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues regarding entitlement to increased ratings for residuals of a left shoulder injury both before and after March 6, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

It is at least as likely as not that right shoulder acromioclavicular arthritis and tendonitis are aggravated by residuals of a left shoulder injury, status post distal clavicle resection with degenerative joint disease.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, secondary service connection for right shoulder acromioclavicular arthritis and tendonitis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disorder.  38 C.F.R. § 3.310(a).  Service connection is also possible when a service-connected disorder has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the decision of the Court in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this case, the Veteran has a current diagnosis of right shoulder degenerative joint disease, as diagnosed most recently in his March 2015 VA examination.  The Veteran contends that right shoulder degenerative joint disease is as a result of using his non-dominant right arm and shoulder more often to compensate for his service-connected left shoulder disorder.

In a June 2016 statement, a VA orthopedic surgeon wrote a letter opining that, within a reasonable amount of medical certainty, it is at least as likely as not that the Veteran's chronic left shoulder pain contributed to right shoulder pain.  The orthopedist noted that the Veteran has arthritis in the right shoulder and the appellant's pain was exacerbated by an increased number of cross-arm adduction movements with his right shoulder to compensate for his inability to perform tasks using his dominant left hand.

The Board observes that the service treatment records are devoid of any complaints, findings, or diagnoses regarding a right shoulder disorder.  Still, based on the June 2016 statement from the Veteran's VA physician, it is at least as likely as not that the Veteran's right shoulder condition is aggravated by his left shoulder condition.  Therefore, service connection is granted.


ORDER

Entitlement to service connection for right shoulder acromioclavicular arthritis and tendonitis, secondary to residuals of a left shoulder injury, status post distal clavicle resection with degenerative joint disease is granted.


REMAND

At the Veteran's April 2016 hearing, he testified that the examiner from his March 2015 examination did not use a goniometer to test the range of motion in his left shoulder.  There is no indication in the examination report regarding whether a goniometer was used during the examination.  The Veteran also indicated that since his most recent VA examination, a doctor informed him that he potentially had a labral clavicular tear in the left shoulder.  The Veteran's assertion of an improper examination, combined with his allegations of a worsening condition, require a new examination in order to determine the extent of the appellant's residuals of a left shoulder injury, status post distal clavicle resection with degenerative joint disease.

Additionally, any records relating to this potential new tear in the Veteran's left shoulder must be associated with the record.

Finally, the Veteran indicated that he had received treatment at the Painesville Community Based Outpatient Clinic; however, the current claims file does not contain records from that particular clinic.  

The Veteran's contention of left arm numbness is acknowledged, however, as he is not currently service connected for a left arm neurological disorder, that matter is referred as indicated in the introduction section above.

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any treatment records by private or VA physicians.  This includes relevant records from the Painesville Community Based Outpatient Clinic and any records relating to a left shoulder labral tear.  The AOJ must request that the appellant identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his left shoulder disorder.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.

The attempts to obtain this information, as well as any negative response, should be documented in the claims folder. If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1) (2015).  The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

2. Thereafter, the Veteran should be afforded a VA orthopedic examination to assess the severity of his residuals of a left shoulder injury, status post distal clavicle resection with degenerative joint disease.  The examiner is to be provided access to the claims folder, VBMS file, Virtual VA file, and a copy of this remand.  The examiner must specify in the report that the claims, VBMS and Virtual VA files were reviewed.  In accordance with the latest worksheets for rating shoulder and arm conditions, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the residuals of his left shoulder injury.  A complete rationale for any opinions expressed must be provided.  Additionally, the examiner must certify that all range of motion measurements were taken with the aid of a goniometer.

3. The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After the requested development has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any way, the AOJ must implement corrective procedures at once. 

5. After completing its review, the AOJ must readjudicate the claims.  If the AOJ does not grant all benefits sought, it must provide the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


